DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch US 2020/0242471.
	Regarding claim 1, Busch discloses a state diagnosis apparatus of a moving system part, comprising: a sensor unit configured to measure and collect state data of a moving system part relevant to an engine; and a graphic controller configured to primarily diagnose classification data generated by classifying the state data based on a predetermined filtering condition as a normal state or an abnormal state using a Deep Learning model. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 2, Busch discloses wherein the state data includes noise data and vibration data of the moving system part. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 3, Busch discloses wherein the state data includes noise data and vibration data of the abnormal state generated by a failure of the moving system part, and includes noise data and vibration data by mileage according to the normal state of the engine. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 4, Busch discloses wherein the state data is collected when the engine is an idle condition and a predetermined constant speed. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 5, Busch discloses wherein the Deep Learning model is a structure including Recurrent Neural Network (RNN), Attention Mechanism, and Deep Neural Network (DNN). See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 6, Busch discloses wherein the graphic controller is configured to perform secondary diagnosis to calculate a normal level grade in response to diagnosing the normal state. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 7, Busch discloses wherein the normal level grade is a value based on a Noise, Vibration, Harshness (NVH) level of the engine. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 8, Busch discloses wherein the normal level grade is expressed by an energy relative ratio in a frequency band in which percussive among the state data is generated larger than a predetermined reference value, an energy relative ratio in a frequency band which governs sound pressure of low frequency to high frequency bands, and a score summed by multiplying an extracted result value extracted by classifying a percussive sound component in the corresponding frequency band by each weight. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 9, Busch discloses wherein the extracted result value is calculated using a Harmonic-Percussive Source Separation (HPSS) algorithm. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 10, Busch discloses wherein the graphic controller is configured to execute a variable cylinder management (VCM) evaluation mode which adds an acceleration condition for re-measuring the state information. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 11, Busch discloses state diagnosis method of a moving system part, comprising: collecting, by a sensor unit, state data of a moving system part relevant to an engine; classifying, by a graphic controller, the state data based on a predetermined filtering condition to generate classification data; and primarily diagnosing, by the graphic controller, the classification data as a normal state or an abnormal state using a Deep Learning model. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 12, Busch discloses wherein the state data includes noise data and vibration data of the moving system part. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 13, Busch discloses wherein the state data includes noise data and vibration data of the abnormal state generated by a failure of the moving system part, and includes noise data and vibration data by mileage according to the normal state of the engine. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 14, Busch discloses wherein the state data is collected when the engine is an idle condition and a predetermined constant speed. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 15, Busch discloses wherein the Deep Learning model is a structure including Recurrent Neural Network (RNN), Attention Mechanism, and Deep Neural Network (DNN). See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 16, Busch discloses further comprising: performing, by the graphic controller, secondary diagnosis to calculate a normal level grade in response to diagnosing the normal state. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 17, Busch discloses wherein the normal level grade is a value based on a Noise, Vibration, Harshness (NVH) level of the engine. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 18, Busch discloses wherein the normal level grade is expressed by an energy relative ratio in a frequency band in which percussive sound is generated larger than a predetermined reference value among the state data, an energy relative ratio in a frequency band which governs sound pressure of low frequency to high frequency bands, and a score summed by multiplying an extracted result value extracted by classifying the percussive sound component in the corresponding frequency band by each weight. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 19, Busch discloses wherein the extracted result value is calculated using a Harmonic-Percussive Source Separation (HPSS) algorithm. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Regarding claim 20, Busch discloses wherein the graphic controller is configured to execute a variable cylinder management (VCM) evaluation mode which adds an acceleration condition for re-measuring the state information. See FIG 6A, 6B, 8C and paragraphs [0242]-[0246] and [0342]-[0368].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747